Case 1:21-mc-00001-CBK Document 11 Filed 06/09/21 Page 1 of 30 PageID #: 57




                       UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH DAKOTA
__________________________________________________________________
 IN RE CONTEMPT SANCTIONS
 AGAINST JOHN KILGALLON, Chief
 of Staff for the United States
 Marshals Service, DANIEL C.
 MOSTELLER, United States Marshal
                                           Case No. 21-MC-01
 for the District of South Dakota, and
 STEPHEN HOUGHTALING, Chief
 Deputy United States Marshal for the
 District of South Dakota, individually
 and in their official capacities.

                   Defendants.
__________________________________________________________________

     OFFICIAL CAPACITY DEFENDANTS’ AND INDIVIDUAL CAPACITY
    DEFENDANTS’ RESPONSE TO THE COURT’S SHOW CAUSE ORDER

      The United States, on behalf of John Kilgallon, chief of staff for the

United States Marshals Service, Daniel C. Mosteller, United States Marshal for

the District of South Dakota, and Stephen Houghtaling, Chief Deputy United

States Marshal for the District of South Dakota, each in their official capacities

(collectively, “Marshals Service”), respectfully provides this response to the

Court’s May 19, 2021 show cause order (“Order”). Defendants John Kilgallon,

Daniel C. Mosteller, and Stephen Houghtaling (collectively, “Individual

Defendants”), also respond to the Court’s Order to the extent it proposes

holding them in contempt in their personal capacity.

                              INTRODUCTION

      The Defendants share the Court’s concern that public safety in the

United States Courthouse is paramount, and that all reasonable steps should

be taken to ensure a safe environment for all persons who either work in or


                                         1
    Case 1:21-mc-00001-CBK Document 11 Filed 06/09/21 Page 2 of 30 PageID #: 58



otherwise attend court proceedings. The Marshals Service and the Individual

Defendants take these solemn obligations especially seriously.1 The Marshals

Service, like the judiciary and many other employers, has been working

diligently to develop policies and practices that best promote public health and

safety in a dynamic and unprecedented environment. As “[i]t is the primary role

and mission of the United States Marshals Service to provide for the security

and to obey, execute, and enforce all orders of the United States District Court

. . . as provided by law,” 28 U.S.C. § 566(a), the Marshals Service is committed

to working collaboratively to develop policies and procedures that take into

account judicial and courtroom security, safety, and the needs of the Marshals

Service workforce. Indeed, Congress has expressly required the Director of the

Marshals Service to

         consult with the Judicial Conference of the United States on a
         continuing basis regarding the security requirements for the
         judicial branch of the United States Government, to ensure that
         the views of the Judicial Conference regarding the security
         requirements for the judicial branch of the Federal Government are
         taken into account when determining staffing levels, setting
         priorities for programs regarding judicial security, and allocating
         judicial security resources.

28 U.S.C. § 566(i). “The United States Marshals Service retains final authority

regarding security requirements for the judicial branch of the Federal

Government.” Id.

         The Marshals Service and the Individual Defendants are deeply troubled

by any suggestion that the Marshals Service employees violated an order of this


1Marshal Mosteller, Chief Deputy Houghtaling, and Mr. Kilgallon collectively
have over 75 years of public service.
                                         2
Case 1:21-mc-00001-CBK Document 11 Filed 06/09/21 Page 3 of 30 PageID #: 59



Court or otherwise disrupted court proceedings. The issues raised in the

Court’s Order are of critical importance and certainly are worthy of continued

collaboration and consideration. In response to the Court’s Order, the Marshals

Service and its officials submit that neither the agency nor its employees have

engaged in contemptuous conduct for the reasons discussed below.

                         SUMMARY OF ARGUMENT

      A contempt finding in either Defendants’ official or individual capacities

is unwarranted for several reasons. First, the Court’s show cause order does

not identify with sufficient specificity the “previous orders for hearings”

Defendants allegedly violated. If the Court is referring to its orders scheduling

certain criminal proceedings, the Marshals Service is not directly subject to

those orders, although it ensures that criminal defendants are made available

on the dates identified by the Court in those orders. And no other order of the

Court clearly commanded the Marshals Service to produce criminal defendants

in court without regard to the agency’s independent responsibility to ensure

the security of the Court and its proceedings.

      Second, the evidence will show that the Marshals Service did not

temporarily remove the criminal defendants from the courthouse to obstruct

the administration of justice or retaliate against the Court for its decisions on

how to conduct its proceedings. Rather, the Defendants acted in compliance

with their statutory mandate to ensure the physical safety and security of

individuals in a federal courtroom, specifically the Court, its personnel,

litigants, and members of the public. Moreover, they acted in good faith when


                                         3
Case 1:21-mc-00001-CBK Document 11 Filed 06/09/21 Page 4 of 30 PageID #: 60



faced with an unprecedented, urgent situation—the forced removal of its

deputies while a dangerous criminal defendant remained in the courtroom. At

that point, the Marshals Service could no longer ensure the safety of the

courtroom consistent with its statutory obligations and its policy. Marshals

Service policy mandates that at least one deputy marshal must be present to

provide judicial and courtroom security whenever an in-custody person is

physically present in the courtroom, regardless of the presence of district

security officers or court security officers. That policy also is reflected in its

court security officer contract. Accordingly, Defendants made the good faith

determination that they had to temporarily remove the criminal defendants

from the courthouse to comply with their statutory obligations and policy. In

addition, the Defendants took remedial action soon after the issues arose to

substantially comply with the Court’s scheduling order to ensure that the

criminal defendants were produced and their hearings could go forward with as

little disruption to the Court’s schedule as possible. The Defendants offer their

sincerest regrets for the delays in communication that may have impacted the

Court’s operation. All are committed to better communication with the Court

and will continue to do so in an effort to facilitate dialogue on the issues the

Court identifies in its Order to Show Cause. Accordingly, no injunction is

warranted.

      For these reasons, contempt is unwarranted. The Marshals Service

endeavored in good faith to comply with its statutory responsibility and policy

directive regarding judicial and court security, as well as its court security


                                          4
Case 1:21-mc-00001-CBK Document 11 Filed 06/09/21 Page 5 of 30 PageID #: 61



officer contract, and it promptly took remedial action to resume court

proceedings as quickly as possible. None of the purposes of civil contempt

would be served by an order designed to coerce the Defendants into compliance

in these circumstances.

                               BACKGROUND

      On March 25, 2021, the Court issued a memorandum to those employed

at the United States Courthouse in Aberdeen, South Dakota noting that it

intended to ask those employed at the courthouse about their vaccination

status. See Order, Ex. A, ECF No. 1-1. The Court stated that it wanted to know

whether those employed at the courthouse had been vaccinated so that it “can

decide what further action is required” on its part. Id. The Court noted that it

“expect[ed] each person to reply in writing to this memo and promptly.” Id.

Although this memorandum was not directed to the Marshals Service, on April

13, 2021, the Court’s judicial assistant informed the Court that she had not

received any response from the Marshals Service, and the Court asked her to

tell the Marshals Service that it was waiting on a response. See Ex. 1.

      Accordingly, on April 15, 2021, Marshal Mosteller responded to the

Court’s March 25, 2021 memorandum. Marshal Mosteller explained that “this

pandemic has required all of us to navigate some uncharted territory,” and that

he was seeking advice from the Marshals Service’s Office of General Counsel on

“the steps we should take to ensure the safety of our personnel, along with

their rights/wishes, while still completing our mission to the courts.” See

Order, Ex. B, ECF No. 1-2. Marshal Mosteller explained that the Marshals


                                        5
Case 1:21-mc-00001-CBK Document 11 Filed 06/09/21 Page 6 of 30 PageID #: 62



Service’s Judicial Security Division and its executive leadership were working

with the Administrative Office of the United States Courts to develop guidance

with respect to vaccinations at the national level. Id. Marshal Mosteller noted

that because vaccinations were provided to Marshals Service employees under

an Emergency Use Authorization, the Marshals Service was not requiring

employees to be vaccinated at that time. Id. Marshal Mosteller also stated that

additional issues caused him concern, including that delving into the reasons

for not being vaccinated “encroach[es] on EEO statutes when it concerns

medical information, disabilities, and religious beliefs.” Id. For those reasons,

Marshal Mosteller explained, Marshals Service employees would “not be

providing their respective vaccination status to the Court” at that time. Id. The

Defendants are prepared to offer evidence at the June 14 hearing showing that

Marshal Mosteller deferred to individual employees to make their own decision

regarding the disclosure of their vaccination status. Marshal Mosteller neither

instructed nor encouraged employees not to provide their vaccination status to

the Court.

      On May 4, 2021, Chief Judge Lange responded to Marshal Mosteller’s

letter in a letter addressed to Marshals Service Chief of Staff John Kilgallon

stating that he was writing “on behalf of the judges of the District of South

Dakota” regarding an issue the Court had with the COVID-19 vaccination

status of the Deputy U.S. Marshals in the District. Order, Ex. E, ECF No.1-5.

Chief Judge Lange stated, among other things, that “this Court likely will debar

from chambers and courtrooms all its employees who refuse to be vaccinated.”


                                         6
Case 1:21-mc-00001-CBK Document 11 Filed 06/09/21 Page 7 of 30 PageID #: 63



Id. Chief Judge Lange further explained that the district judges in South

Dakota want to avoid having unvaccinated deputy marshals in the courtroom

and inquired as to whether Marshals Service policy was to not know the

vaccine status of deputy marshals. Id. Chief Judge Lange further inquired

whether the Marshals Service intended to have unvaccinated deputies work

inside courtrooms where judges require all to be vaccinated. Id.

      On May 10, 2021, before any scheduled hearings, Marshals Service Chief

of Staff Kilgallon responded to Chief Judge Lange’s letter. Order, Ex. F, ECF No.

1-6. Mr. Kilgallon noted that the Marshals Service “shares the Court’s concerns

regarding COVID-19 and has been steadfast in its efforts to comply with the

Centers for Disease Control and Prevention (CDC) guidance to mitigate the

risks associated with transmission of the virus, to include mask wearing,

maintaining social distance, donning needed personal protective equipment,

and diligent hand hygiene.” Id. Mr. Kilgallon explained that the Marshals

Service currently is facing critical staffing shortages for deputy marshals—it is

at 69% and 65% of required staffing levels nationally and in South Dakota,

respectively—which contributed to the limited number of trials, hearings, and

pre- and post-trial appearances that can be supported by the Marshals Service

simultaneously. Id. Accordingly, Mr. Kilgallon observed that any widespread

court order or other restriction that would impose limitations on deputy

marshals “further degrades our nationwide ability to support the judiciary and

may negatively impact the ability of courts to conduct their business when

such security is required.” Id.


                                        7
Case 1:21-mc-00001-CBK Document 11 Filed 06/09/21 Page 8 of 30 PageID #: 64



      Mr. Kilgallon explained that while the Marshals Service shared Chief

Judge Lange’s goal that everyone in the courtroom be vaccinated, he noted the

likelihood of that occurring was improbable for the foreseeable future,

particularly given the absence of any legal authority to mandate vaccinations

for detainees, U.S. Attorneys, defendants, jurors, defense counsel, witnesses,

deputy marshals, court security officers, guards, other federal agents, or other

participants in criminal or civil matters. Id.

      Mr. Kilgallon noted that the Marshals Service continued to operate under

security protocols established based upon CDC guidance, and presumed that

individuals would be permitted to appear in person with the requirement that

they comply with CDC and health authority requirements to mitigate the

transmission of the virus. Id. Mr. Kilgallon further assured Chief Judge Lange

that, regardless of vaccine status, deputy marshals would take all necessary

precautions to mitigate the risk of transmission by wearing face masks,

ensuring social distance while still being mindful of their security mission

when assigned to a courtroom proceeding, wearing other personal protective

equipment as needed, and practicing diligent hand hygiene. Id. 2

      For all of these reasons, Mr. Kilgallon explained, the Marshals Service

strongly encourages but does not mandate that deputy marshals be

vaccinated. Id. Mr. Kilgallon noted that Marshals Service policy was consistent

with that of other federal employers, which also do not mandate vaccinations,


2 In addition, Mr. Kilgallon explained that although the Marshals Service has
taken steps to encourage or offer vaccinations to detainees in its custody, fewer
than 15 percent of detainees had been confirmed as vaccinated. Id.
                                         8
Case 1:21-mc-00001-CBK Document 11 Filed 06/09/21 Page 9 of 30 PageID #: 65



as well as guidance from the Administrative Office of the U.S. Courts, which

cautioned that “any adverse action for violating a vaccine mandate, directive or

policy is implicitly an unauthorized and impermissible mandate.” Id.

      Mr. Kilgallon explained that based on anonymous submissions to the

agency, approximately 52% of deputy marshals nationwide are fully vaccinated,

while the number in South Dakota was approximately 44%. Id. He further

explained that there are a number of reasons why deputy marshals and

detainees may decide not to be vaccinated, including fears of unknown side

effects and long-term adverse effects, incomplete scientific information and

evaluation regarding efficacy related to evolving variant strains, fears

concerning present and future pregnancy, religious objections, and concerns

that the vaccine could negatively affect existing health conditions or

disabilities. Id. Additional reasons why individuals might decline the vaccine

include the conclusion by some that it was not necessary due to age or other

environmental conditions, or other rational or irrational beliefs regarding the

vaccine. Id.

      Finally, Mr. Kilgallon explained that the Marshals Service is not requiring

that its employees divulge their vaccination status to their management, and is

“not inclined to direct [Marshals Service] personnel to provide this information

to the court or any other third party.” Id. He emphasized, however, that the

Marshals Service “intend[s] to continue to support the judiciary and perform

our court security responsibilities with the professionalism and diligence that




                                        9
Case 1:21-mc-00001-CBK Document 11 Filed 06/09/21 Page 10 of 30 PageID #: 66



we have always demonstrated,” including having deputy marshals abide by

current CDC protocols when operating in the courtroom. Id.

      The Court held criminal proceedings on May 10, 2021. During the first

proceeding that day, the Court asked the deputy marshal in attendance

whether she had been vaccinated, and the following colloquy took place:

              THE COURT: And you have been fully vaccinated, ma’am?

              DUSM KINNEY: Me?

              THE COURT: Yes.

              DUSM KINNEY: Sir, I respectfully decline to answer that.

              THE COURT: All right. You may leave the courtroom

      immediately.

              DUSM KINNEY: Okay, sir, I’ll have to take him with me

      then.

              THE COURT: No, you won’t. I told the Marshal what to do

      on that and you should follow those orders.

              DUSM KINNEY: Go back and tell Kolb, please. May we have

      --

              THE COURT: Don’t come in this courtroom again unless

      you’re fully vaccinated. Do you understand that?

              DUSM KINNEY: Yes, sir.

              THE COURT: All right. You may leave. Leave the Defendant

      where he is.

              DUSM KINNEY: Judge, I can’t leave him alone.


                                       10
Case 1:21-mc-00001-CBK Document 11 Filed 06/09/21 Page 11 of 30 PageID #: 67



              THE COURT: Yes, you’re going to do exactly what I tell you

        to do or you will be in custody yourself. If you don’t have a

        marshal here that’s fully vaccinated, that’s your problem, not

        mine. You may leave, ma’am.

              DUSM KINNEY: Judge, I can’t leave a prisoner in here.

              THE COURT: Yes, you will. I’m going to give you 10 seconds

        to leave this courtroom.

Ex. 2 (Transcript of Supervised Release Revocation Sentencing Hearing in

United States v. White Tail, No. 1:11-CR-10022-CBK (May 10, 2021)), at 3:12-4-

13. 3

        The Defendants are prepared to offer evidence at the June 14 hearing

that will show that after exiting, a deputy marshal stood on alert outside of the

courtroom door to ensure the safety of those who remained inside while also

communicating the situation to Chief Deputy Houghtaling.

        Because Marshals Service policy requires that at least one deputy be

present to provide judicial and courtroom security whenever an in-custody

person is physically present in the courtroom, regardless of the presence of

district security officers or court security officers, see Ex. 3 (Policy Directives


3The absence of a deputy marshal in the courtroom during the first hearing was
of particular concern given that this was a homicide case and, as acknowledged
by both defense counsel and the Court, the defendant was dangerous. Tr. 19:11-
13 (noting that this was a homicide case where the defendant was convicted of
manslaughter for killing his brother); Tr. 21:18-20 (defense counsel
acknowledging “[s]o the question here isn’t whether he’s not a danger. He clearly
has been and he clearly will be unless he gets the kind of treatment that he needs
and we’ve got that now.”); Id. at 24:16-21 (the Court agreeing that “this
Defendant is a very dangerous individual”).
                                         11
Case 1:21-mc-00001-CBK Document 11 Filed 06/09/21 Page 12 of 30 PageID #: 68



10.2(D)(4)(a)-(b)), the Marshals Service made the decision to temporarily remove

all criminal defendants in Marshal custody from the courthouse and transport

them to the nearest appropriate jail facility.

      Marshal Mosteller is prepared to testify to the safety, security, and

logistical reasons that left the Marshals Service little choice but to temporarily

remove the criminal defendants from the courthouse. The evidence will show

the circumstances were unprecedented, and this difficult decision was made by

the Marshals Service’s executive staff in consultation and deliberation with the

District. It also required considerable coordination with deputy marshals, who

communicated with the local deputies transporting the prisoners.

      The Defendants are also prepared to offer evidence that will show that

the Court was on the bench when the decision was made, and Marshal

Mosteller instructed Chief Deputy Marshal Houghtaling to inform the Court of

the movement of prisoners when security, safety and logistical circumstances

made it feasible. Shortly after 2 p.m., Chief Deputy Marshal Houghtaling called

chambers, but at 2:12 p.m., he was informed by the Court’s judicial assistant,

Ms. Barbara Paepke, that the Court was still on the bench. Order, Ex. C, ECF

No.1-3. Evidence will show that Chief Deputy Marshal Houghtaling advised Ms.

Paepke at that time that the call was very important. About 15 minutes later,

Chief Deputy Houghtaling spoke to the Court and explained that once the

deputy marshal was excluded from the courtroom, the Marshals Service could




                                        12
Case 1:21-mc-00001-CBK Document 11 Filed 06/09/21 Page 13 of 30 PageID #: 69



not safely provide the level of security to proceed with court proceedings. 4

Order, Ex D at Tr. 4:3-9, ECF No. 1-4. Chief Deputy Marshal Houghtaling

further explained that Marshals Service policy required a deputy marshal in

the courtroom when an in-custody defendant was present. Id.

       Ultimately, Systems Administrator Skyler Gallimore with the U.S.

District Court proposed a “workable solution” agreed upon by the Court, the

U.S. Attorney’s Office, and defense counsel, where the criminal defendants

appeared via video conferencing in a third floor room of the courthouse with

the deputy marshal present. Id. at Tr. 14:20-15:2. The Defendants are

prepared to offer testimonial and documentary evidence that will show the

efforts made by Marshal Mosteller and Marshals Service staff to facilitate the

prisoners’ expeditious return to the federal courthouse. The Court’s records will

show that all afternoon proceedings went forward, with a maximum time span

of approximately 39 minutes between hearings, all which were concluded at

approximately 4:34 pm. Ex. 6.

      On May 19, 2021, the Court issued an order requiring Messrs. Kilgallon,

Mosteller, and Houghtaling “to appear personally before this Court and show

cause, if any there be, why they should not be found to be in civil contempt of

this Court, with possible monetary sanctions if found to be in contempt.” Order



4The evidence will show that the in-custody defendants scheduled for hearing
on May 10 had violent criminal histories, including felony convictions for
murder. A Courtroom Security Officer (CSO) and District Security Officer (DSO),
not academy-trained deputy U.S. marshals, were the only security personnel
remaining in the courtroom after the court ordered the deputy marshal to leave
the courtroom.
                                        13
Case 1:21-mc-00001-CBK Document 11 Filed 06/09/21 Page 14 of 30 PageID #: 70



at 10. Specifically, the Court concluded that “[t]he Marshals Service thus

directly violated previous orders for hearings and the rights of the defendants,

their attorneys, the AUSA’s court personnel, and the Court itself,” when the

Marshals Service removed criminal defendants from the courthouse after the

deputy marshal was ordered out of the courtroom. Id. at 5.

      On May 21, 2021, Chief Judge Lange issued standing order 21-6. That

order, among other things, provided that masks would be required in common

areas of the courthouse only for those who have not been vaccinated, and that

those who have not been vaccinated—including Deputy US Marshals, among

others—must wear masks in all common areas, including within the

courtroom. See Standing Order 21-6. The standing order noted that due to the

fluid nature of the pandemic and the need for flexibility in responding,

individual judges may determine whether different standards should apply for

a particular court proceeding. Id.

      On May 25, 2021, the Court issued standing order 21-7. That standing

order supplemented Chief Judge Lange’s standing order 21-6 and provided that

persons who had not been fully vaccinated or “as to whom we do not know the

fully vaccinated status” shall at all times inside the courthouse wear an N-95

mask or a double mask. See Standing Order 21-7. The standing order further

provides that all persons who have not been fully vaccinated or whose

vaccination status is unknown “shall also at all times within the courthouse

maintain social distancing of not less than six feet from all other persons,” and

that those individuals “shall not enter into the chambers of the court, library


                                       14
Case 1:21-mc-00001-CBK Document 11 Filed 06/09/21 Page 15 of 30 PageID #: 71



rooms, office of the magistrate, office of the judicial assistant, office of the law

clerks, the bathroom adjacent to the copy room, the 4th floor jury room, or the

copy room.” Id.

                          LEGAL STANDARDS

      “[I]t is firmly established that the power to punish for contempt is

inherent in all courts.” Chambers v. NASCO, Inc., 501 U.S. 32, 44 (1991)

(internal punctuation and citation omitted). Principles of “basic fairness

requir[e] that those enjoined receive explicit notice” of ‘“what conduct is

outlawed”’ before being held in civil contempt.” Taggart v. Lorenzen, 139 S. Ct.

1795, 1802 (2019) (quoting Schmidt v. Lessard, 414 U.S. 473, 476 (1974) (per

curiam)). “A contempt order must be based on a party’s failure to comply with a

‘clear and specific’ underlying order.” Chaganti & Assocs., P.C. v. Nowonty, 470

F.3d 1215, 1223 (8th Cir. 2006); see also Imageware, Inc. v. U.S. W. Commc’ns.

219 F.3d 793, 797 (8th Cir. 2000) (“No one should be held in contempt for

violating an ambiguous order.”). As the Eighth Circuit has explained, “[c]ivil

contempt is available only where a court order exists and it can be enforced.”

Russell v. Sullivan, 887 F.2d 170, 171 (8th Cir. 1989) (per curiam) (holding that

contempt sanction was unavailable where there was no order directing cabinet

Secretary to pay fees).

      Moreover, civil contempt is an objective standard. Taggart, 139 S. Ct. at

1802. As a result, “[c]ivil contempt may be appropriate if there is no objectively

reasonable basis for concluding that the [party’s] conduct might be lawful.” Id.

at 1799. But civil contempt “should not be resorted to where there is [a] fair


                                         15
Case 1:21-mc-00001-CBK Document 11 Filed 06/09/21 Page 16 of 30 PageID #: 72



ground of doubt as to the wrongfulness of the defendant’s conduct.” Id. at

1801.

        Once the initial burden of showing civil contempt is met, the burden then

shifts to the alleged contemnor to show that it should not be held in civil

contempt based on an inability to comply. Chi. Truck Drivers v. Bhd. Of Labor

Leasing, 207 F.3d 500, 505 (8th Cir. 2000). To show that compliance presently

is impossible, the contemnor must demonstrate: “(1) that they were unable to

comply, explaining why categorically and in detail, (2) that their inability to

comply was not self-induced, and (3) that they made in good faith all

reasonable efforts to comply.” Id. at 506 (citations omitted). A civil contempt

finding requires clear and convincing evidence. Id. at 504.

        “The contempt power is a most potent weapon, and therefore it must be

carefully and precisely employed.” Mahers v. Hedgepeth, 32 F.3d 1273, 1275

(8th Cir. 1994); Chambers, 501 U.S. at 44 (“Because of their very potency,

inherent powers must be exercised with restraint and discretion.”). Accordingly,

a court imposing civil contempt “must exercise ‘[t]he least possible power

adequate to the end proposed.’” Shillitani v. United States, 384 U.S. 364, 371

(1966) (alteration in original). Moreover, “a compensatory sanction is not

imposed to vindicate the court’s authority or to punish the contemnor, but

rather serves to make reparation to the injured party, restoring that party to

the position it would have held had the court’s order been obeyed.” Hartman v.

Lyng, 884 F.2d 1103, 1106 (8th Cir. 1989). An overarching goal of a court’s

contempt power is “to ensure that litigants do not anoint themselves with the


                                        16
Case 1:21-mc-00001-CBK Document 11 Filed 06/09/21 Page 17 of 30 PageID #: 73



power to adjudge the validity of orders to which they are subject.” Chi. Truck

Drivers, 207 F.3d at 504.

      In addition, as the Eighth Circuit has explained, the United States has

not waived its sovereign immunity with respect to civil contempt for monetary

sanctions. Coleman v. Espy, 986 F.2d 1184, 1191 (8th Cir. 1993). If the court

concludes that a civil contempt coercive fine is appropriate, an opportunity to

reduce or avoid the fine through compliance must be given. Int’l Union, United

Mine Workers of Am. v. Bagwell, 512 U.S. 821, 829 (1994) (discussing the

difference between civil and criminal contempt fines).

      As discussed below, the Defendants made efforts to substantially comply

with this Court’s orders and have not willfully violated an order so as to justify

the entry of a civil contempt order or sanctions.

                                  DISCUSSION

      I.    Actions Taken Pursuant to Marshals Service Policies Do Not
            W arrant a Finding of Civil Contempt.

      The Order suggests that the Marshals Service “directly violated previous

orders for hearings and the rights of the defendants, their attorneys, the

AUSA’s, court personnel, and the Court itself,” when the Marshals Service

removed criminal defendants from the courthouse. Order at 5. The Order also

suggests that “[f]ollowing my sanction of requiring a Deputy U.S. Marshal to

leave the courtroom for violating my order, the U.S. Marshals Service and

defendants retaliated by ‘kidnaping’ criminal defendants who had been ordered




                                        17
Case 1:21-mc-00001-CBK Document 11 Filed 06/09/21 Page 18 of 30 PageID #: 74



to appear before me.” Id. at 8. 5 Defendants respectfully submit that the Order

does not provide any basis for holding them in contempt.

      As an initial matter, the Court’s show cause order does not identify with

sufficient specificity the “previous orders for hearings” Defendants allegedly

violated, and for that reason alone contempt is unwarranted. 6 Nevertheless, as

explained below, although the Marshals Service acknowledges it could have

done a better job communicating with the Court about how to reconcile the

Court’s directives and the Marshals Service’s statutory obligations and policies,


5 To the extent the Court viewed other actions of the Marshals Service as
potentially constituting contempt, the government respectfully suggests that the
Order is insufficiently specific as to reasonably put the Marshals Service or
Marshal Mosteller, Chief Deputy Marshal Houghtaling, or Mr. Kilgallon on notice.
6 To the extent the Court is referring to its orders scheduling certain criminal
proceedings, the Marshals Service is not directly subject to those orders,
although it ensures that criminal defendants are made available on the dates
identified by the Court in those orders. And no other order of the Court clearly
commanded the Marshals Service to produce criminal defendants in court
without regard to the Service’s own responsibility to ensure the security of the
Court and its proceedings. To take an example, the writ of habeas corpus ad
prosequendum entered in United States v. Smith, No. 1:20-cr-10024-CSK (Aug.
13, 2020) (Dkt. 4, Page ID #10), one of the cases scheduled for hearing on May
10, commanded the Marshals Service to bring that defendant before the Court
“for any other matters necessary for the proper disposition of the charges now
pending against him in this Court.” But the writ qualified that the criminal
defendant be brought to court “under safe and secure conduct.” And in that
respect it acknowledged the authority of, and necessity for, the Marshals
Service to make judgments regarding how to secure the Court and its
proceedings. Cf. 28 U.S.C. § 566(i) (“The United States Marshals Service retains
final authority regarding security requirements for the judicial branch of the
Federal Government.”). Relatedly, the Defendants’ objective, good faith belief in
their statutory mandate to make security judgments is relevant to this Court’s
consideration of contempt. Taggart, 139 S. Ct. at 1801-02. Accordingly, it
would be inappropriate to hold the Marshals Service and its officials in
contempt based upon an alleged violation of orders issued in the May 10 or 11
criminal proceedings.


                                       18
Case 1:21-mc-00001-CBK Document 11 Filed 06/09/21 Page 19 of 30 PageID #: 75



the actions taken by the Marshals Service do not warrant a finding of

contempt. The Marshals Service takes seriously its responsibility “to provide for

the security and to obey, execute, and enforce all orders” of the Court. 28

U.S.C. § 566(a). And under no circumstances would the Marshals Service or its

officials retaliate against the Court for its orders or decisions on how to

conduct its proceedings. The Marshals Service and its officials sincerely regret

any impression along those lines resulting from the events described in the

Order.

      The Marshals Service temporarily removed the criminal defendants from

the courthouse after the Court ordered the deputy marshal out of the

courtroom because, at that point, the agency could not ensure the safety and

security of the courthouse consistent with its statutory obligations under 28

U.S.C. § 566(a) and 566(i) and its policy. Pursuant to Marshals Service policy,

at least one deputy marshal must be present to provide judicial and courtroom

security whenever an in-custody person is physically present in the courtroom,

regardless of the presence of district security officers or court security officers.

See Ex. 3 (Policy Directives 10.2(D)(4)(a)-(b). That policy also is reflected in the

Marshals Service’s court security officer contract with the Eighth Circuit, which

precludes court security officers from moving or monitoring Marshals Service

prisoners. See Ex. 5 (Section C.3.1.2, which provides that “CSOs shall not

monitor cellblocks or handle and escort prisoners”); (Section C.14.2.26,

explaining that a “dereliction of duty” includes the movement or monitoring of

USMS prisoners); (Section H.13(c), stating that “[t]he Contractor shall ensure


                                         19
Case 1:21-mc-00001-CBK Document 11 Filed 06/09/21 Page 20 of 30 PageID #: 76



that its employees are made aware that they should not be handling prisoners

or accessing cellblock areas on a routine basis as this is not a requirement of

the contract and puts the employees at a high risk of infection.”).

      Accordingly, to ensure the safety and security of the courthouse, and to

comply with its statutory obligations and policy directive, the Marshals Service

temporarily removed the criminal defendants from the courthouse. To be sure,

the Marshals Service acknowledges it could have done better in communicating

to the Court the reasons for its actions, and the agency and its officials

sincerely regret the impact on court proceedings described in the Order. But

the Marshals Service did not temporarily remove criminal defendants from the

courthouse in an attempt to flout any order of the Court or to frustrate court

proceedings, and certainly not to retaliate against the Court; rather, the agency

was endeavoring in good faith to comply with its statutory responsibility and

policy directive regarding judicial and court security, as well as its court

security officer contract. Under these circumstances, contempt sanctions are

not warranted. 7



7 To the extent the Court’s show cause order contemplates a monetary sanction
against the three individual Marshals Service employees in their official
capacity, such a remedy is barred by sovereign immunity. See Coleman, 986
F.2d at 1191. Sovereign immunity does not shield Marshal Mosteller, Chief
Deputy Marshal Houghtaling, and Mr. Kilgallon from monetary sanctions in
their individual capacities, however. See Lewis v. Clarke, 137 S. Ct. 1285, 1291
(2017) (explaining the distinction between official- and individual-capacity
suits); Kentucky v. Graham, 473 U.S. 159, 165 (1985). But for the reasons
explained here and in Part II, a personal monetary sanction against these three
individuals would not be an appropriate response to the concerns raised in the
order to show cause.

                                        20
Case 1:21-mc-00001-CBK Document 11 Filed 06/09/21 Page 21 of 30 PageID #: 77



      We recognize that the Court has substantial concerns about certain

Marshals Service policies relating to vaccinations. Marshals Service policy, like

that of other federal agencies,8 is that it strongly encourages its employees to

be vaccinated, but that it does not mandate it. Order, Ex. F. Marshals Service

policy also provides that it will not require employees to disclose their

vaccination status to either the agency or to third parties, including courts,

although employees are certainly free to do so voluntarily. Id. Nevertheless, the

Marshals Service has taken substantial steps to ensure that courtroom

proceedings are conducted safely, including compliance with all CDC guidance,

including wearing masks when recommended in certain settings, engaging in

social distancing where possible, while ensuring the safety of the courthouse,

wearing other protective equipment, as needed, and engaging in good hand

hygiene. Id.




8 The Marshals Service, as a component of the Department of Justice (“DOJ”),
is required to follow the guidance promulgated by DOJ’s Justice Management
Division (“JMD”). JMD’s guidance provides, among other things, that those who
are not fully vaccinated must continue to wear a mask, and notes that
“supervisors and managers should not ask about an employee’s vaccination
status or use information about an employee’s vaccination status to make
decisions about how and when employees will report to a workplace instead of
teleworking.” Ex. 4. JMD’s guidance is consistent with that of other federal
agencies, such as the Department of Defense. See
https://www.fedweek.com/fedweek/dod-employees-generally-may-not-be-
asked-about-vaccination-status/ (last visited June 3, 2021). While the
Marshals Service understands that the Court may disagree with this guidance,
it assures the Court that it was promulgated in good faith after significant
deliberation. In addition, contrary to the Court’s suggestion, Order at 7, the
Marshals Service is neither instructing nor encouraging deputy marshals to
refuse to answer vaccination questions posed by members of the judiciary.

                                        21
Case 1:21-mc-00001-CBK Document 11 Filed 06/09/21 Page 22 of 30 PageID #: 78



      The agency is committed to working with the judiciary, including this

Court, to try and accommodate the Court’s concerns as best it can. Defendants

respectfully suggest, however, that working through these complicated policy

issues would best be achieved through dialogue, rather than through a finding

of contempt. Accordingly, Defendants emphasize that they are willing to work

with this Court, as well as the other judges in the District, to develop policies

and practices that promote the safety and security of the courthouse and

judicial proceedings, while appropriately balancing other interests and

considerations.

      II.    The Individual Defendants’ Official Capacity Acts Do Not
             W arrant a Finding of Civil Contempt in Their Personal
             Capacities.

      Civil contempt is a “severe remedy,” Taggart, 139 S. Ct. at 1802 (quoting

California Artificial Stone Paving Co. v. Molitor, 113 U.S. 609, 618 (1885)). For

the reasons discussed above, civil contempt is not warranted against the

Marshals Service itself. And these same reasons apply with even greater force

to Marshal Mosteller, Chief Deputy Marshal Houghtaling, and Mr. Kilgallon in

their individual capacities. They all acted in a good faith effort to follow and

implement their agency employer’s policy directives on the one hand, while

responding to the Court’s calendar schedule on the other. As suggested above,

to the extent the Court’s concerns appear rooted in agency policy, the problem

is better addressed through direct dialogue, rather than holding individual

agency employees in contempt in their personal capacity. In this context,

personal monetary sanctions seem especially unwarranted, where the


                                         22
Case 1:21-mc-00001-CBK Document 11 Filed 06/09/21 Page 23 of 30 PageID #: 79



individual officials at all times sought to ensure the safety and security of the

judiciary and the courthouse, as best they could. A finding of contempt or

sanctions against Marshal Mosteller, Chief Deputy Marshal Houghtaling, and

Mr. Kilgallon personally is inconsistent with the remedial purposes of civil

contempt. These officials are charged with ensuring the continued security of

the Court while also complying with their own agency’s policies. Holding them

in contempt for their efforts to discharge those responsibilities here would be

inconsistent with the jurisprudential principles of fairness, restraint, and

discretion that inform the Court’s exercise of its inherent powers. See supra at

p. 14.

         Marshal Mosteller, Chief Deputy Marshal Houghtaling, and Mr. Kilgallon

proceeded from a reasonable, good faith belief that their actions were lawfully

in furtherance of the Marshals Service’s statutory mandate to ensure the

Court’s security. See Taggart, 139 S. Ct. at 1799; see also 28 U.S.C. §§ 566(a);

556(i). That statutory mandate and the Marshals Service policies and

procedures under which these officials must operate posed a dilemma for these

officials. Their Executive Branch employer and the Court required different

things at that moment. In response, they facilitated the Marshals Service’s

attempt at substantial compliance with the Court’s scheduling orders by

ensuring the prisoners prompt transport back to the federal courthouse and

the deputy marshals’ security presence at videoconferencing. Chi. Truck

Drivers, 207 F.3d at 506. That good faith, and basic equitable considerations,

warrant no finding of civil contempt or personal sanctions.


                                        23
Case 1:21-mc-00001-CBK Document 11 Filed 06/09/21 Page 24 of 30 PageID #: 80




        A. The Individual Defendants Acted in a Good Faith Effort to
           Discharge Official Duties.

        Marshal Mosteller, Chief Deputy Marshal Houghtaling, and Mr. Kilgallon

acted in the objective, good faith belief that their actions were in furtherance of

the Marshals Service’s statutory duty to provide for the court’s security and the

agency’s policies concerning the safety and security of prisoners in the

courtroom. See supra at pp. 9-10, 17 (discussing U.S. Marshals Service Policy

Directives); see also 28 U.S.C. §§ 566(a); 556(i). They did not act with improper

purpose or motive to violate any order, nor did they act to retaliate against the

Court. Given their good faith and reasonable understanding of the scheduling

orders at issue and “the statutes that govern [the] scope” of their conduct, the

Court should not find that civil contempt is appropriate. Taggart, 139 S. Ct. at

1802.

        As described in detail above, the officials charged with the responsibility

of producing prisoners were unable to fully comply with the time-frame

outlined in the Court’s scheduling order due to the immediate security issue

confronting the Marshals Service. In order to ensure the requisite level of

security when prisoners were present, Marshals Service policy required a

deputy marshal in the courtroom. The presence of a Courtroom Security Officer

or District Security Officer does not meet these security protocols. This

therefore required the temporary removal of prisoners. Even with adequate




                                         24
Case 1:21-mc-00001-CBK Document 11 Filed 06/09/21 Page 25 of 30 PageID #: 81



staffing of deputy marshals in court, prisoners can pose a security threat to the

judge, other court personnel, and themselves. 9

      As soon as the prisoner was left in the courtroom with only a CSO and a

DSO, the Marshals Service took immediate steps to ensure the safety of the

judiciary at the conclusion of the hearing. A Deputy remained just outside the

door out of concern for court personnel until the conclusion of the hearing. A

decision to secure the in-custody criminal defendants was expeditiously made

by the District in consultation with Marshals Service headquarters. Chief

Deputy Marshal Houghtaling took steps to call the Court regarding the

movement of the prisoners, but the Court was on the bench. The Individual

Defendants’ compliance with their statutory mandate and the Marshals

Service’s policies unfortunately had an unavoidable impact on the Court’s

scheduling orders. Chi. Truck Drivers, 207 F.3d at 505. But as explained, the

Individual Defendants also took reasonable steps to facilitate substantial

compliance with Court’s ordered hearings. Id. at 506.




9 See e.g. Angilau v. United States, No. 2:16–CV–00992, 2018 WL 1278393 at *7
(D. Utah. Mar. 9, 2018) (qualified immunity granted to Deputy United States
Marshal who was forced to use deadly force against an unshackled inmate who
attacked a witness near the judge in a federal courtroom, given the security
threat he posed to the judge, the jury, the witness, court reporter and others);
see also https://www.twincities.com/2021/05/17/defendant-fatally-cuts-own-
throat-after-guilty-verdict-in-fargos-u-s-courthouse/
(last accessed June 3, 2021).
                                       25
Case 1:21-mc-00001-CBK Document 11 Filed 06/09/21 Page 26 of 30 PageID #: 82




      B. The Individual Defendants Took Substantial, Good Faith Steps to
         Comply with the Court’s Scheduling Order and a Personal-
         Capacity Contempt Finding is Not W arranted.

      In determining whether public officials have violated an order, “the court

must always be mindful of the [order’s] purpose,” Mercer v. Mitchell, 908 F.2d

763, 770 (11th Cir. 1990), and substantial, good faith compliance is

a defense to an action for civil contempt. Barnes v. Bosley, 828 F.2d 1253,

1259–60 (8th Cir. 1987); Chi. Truck Drivers, 207 F.3d at 506. The Individual

Defendants took remedial action soon after the issues arose to substantially

comply with the Court’s scheduling order to ensure that the criminal

defendants were produced and their hearings could go forward. And the Court

continued with criminal proceedings on May 10 with the Marshals Service’s

coordination and cooperation and with the agreement of all parties involved.

The hearings on May 11 similarly were conducted in a timely manner, in

accordance with the Court’s scheduling order.

      The Individual Defendants are committed to discharging their official

capacity duties in a manner that is the least disruptive to court operations.

Along with the Marshals Service itself, Marshal Mosteller, Chief Deputy

Marshal Houghtaling, and Mr. Kilgallon offer their sincerest regrets for the

delays in communication that may have impacted the Court’s operation. They

have all committed to better communication with the Court and will continue

to do so in an effort to facilitate dialogue on the issues the Court identifies in

its Order to Show Cause. See Order, Exs. B, C, F. None of the purposes of civil

contempt would be served by an order designed to coerce these officials into


                                         26
Case 1:21-mc-00001-CBK Document 11 Filed 06/09/21 Page 27 of 30 PageID #: 83



compliance in these circumstances. Chi. Truck Drivers, 207 F.3d at 505.

Particularly where any inability to comply with the Court’s scheduling order

was not self-induced but instead arose out of the Individual Defendants’ good

faith efforts to discharge their official duties pursuant to their employer’s

requirements. Id. Notably, the Court has issued a supplemental standing order

that serves as prospective guidance to the Marshals Service and its individual

employees on critical issues concerning the health, safety, and security of the

federal court and those who work there. See supra at p. 12. 10

                                    *****
      Defendants respectfully request the opportunity to present the testimony

of Messrs. Mosteller, Houghtaling and Kilgallon at the forthcoming hearing on

June 14, 2021, to explain the actions that took place on May 10. Counsel for

the Defendants also anticipates the introduction of certain documents into

evidence, as reflected in Attachment A. Although these witnesses also can

discuss certain Marshals Service policies, Defendants respectfully note that the




10For the reasons already explained, Marshal Mosteller, Chief Deputy Marshal
Houghtaling, and Mr. Kilgallon should not be personally held in contempt here.
But should the Court rule otherwise, it then must, in determining the size and
duration of any fine, “consider the character and magnitude of the harm
threatened by continued contumacy, and the probable effectiveness of any
suggested sanction in bringing about the result desired.’” United States v.
United Mine Workers of America, 330 U.S. 258, 304 (1947). A party’s good faith
may also help to determine an appropriate sanction. Taggart, 139 S. Ct. at
1802. Here, the Individual Defendants’ good faith and efforts at substantial
compliance are factors counseling against a monetary fine, either in their
official or individual capacities. There is no threat of continuing contumacy,
particularly in light of the Court’s supplemental standing order related to mask
wearing and proper PPE in the Aberdeen federal courthouse.
                                        27
Case 1:21-mc-00001-CBK Document 11 Filed 06/09/21 Page 28 of 30 PageID #: 84



deliberations underlying those policies would be subject to governmental and

other privileges, including the deliberative process privilege.

      In addition, Mr. Kilgallon respectfully requests the opportunity to present

evidence and argument on the issue of personal jurisdiction if necessary to his

defense. It is well established that a court without jurisdiction over the person

of an alleged contemnor cannot punish him for the alleged violation of one of

its rules or orders. DeParcq v. United States District Court, 235 F.2d 692 (8th

Cir. 1956). We assume the Court may exercise jurisdiction over a non-resident

federal official in his official capacity, and the defendants do not argue

otherwise here. See 28 U.S.C. § 1391(e); see also Stafford v. Briggs, 444 U.S.

527, 542-43 (1980). Nor do they insist on service of the Court’s order to show

cause. See Order at 9. But Mr. Kilgallon is not a resident of this district, nor

does it appear that jurisdiction extends to him in his personal capacity. See

Stafford, 444 U.S. at 544-45 (holding that § 1391(e) does not authorize

nationwide service of process in personal-capacity suits); cf. Walden v. Fiore,

571 U.S. 277, 290-91 (2014) (holding that a Georgia-based federal agent’s

contacts with Nevada were insufficient to support personal jurisdiction in a

personal-capacity Bivens action).

                                  CONCLUSION

      For the foregoing reasons, Defendants respectfully request that the Court

conclude that the Marshals Service and the Individual Defendants did not

engage in contemptuous behavior.

Dated: June 9, 2021


                                        28
Case 1:21-mc-00001-CBK Document 11 Filed 06/09/21 Page 29 of 30 PageID #: 85



                       Respectfully submitted,

                       BRIAN M. BOYNTON
                       Acting Assistant Attorney General
                       Civil Division

                       JENNIFER D. RICKETTS
                       Director, Federal Programs Branch

                       CARLOTTA P. WELLS
                       CHRISTOPHER HALL
                       Assistant Branch Directors

                       /s/Joshua E. Gardner
                       JOSHUA E. GARDNER
                       Special Counsel
                       United States Department of Justice
                       Federal Programs Branch
                       1100 L St. NW, Room 11502
                       Washington, DC 20530
                       Tel.: (202) 305-7583
                       Fax: (202) 616-8470
                       Email:joshua.e.gardner@usdoj.gov

                       Counsel for Official Capacity Defendants

                       C. SALVATORE D’ALESSIO, JR.
                       Acting Director, Constitutional Tort Staff
                       Torts Branch, Civil Division

                       RICHARD MONTAGUE
                       Senior Trial Counsel
                       Constitutional Tort Staff
                       Torts Branch, Civil Division

                       /s/ Leah Brownlee Taylor
                       LEAH BROWNLEE TAYLOR
                       United States Department of Justice
                       Senior Trial Attorney
                       Constitutional Tort Staff
                       Torts Branch, Civil Division
                       P.O. Box 7146
                       Washington, D.C. 20044
                       Leah.B.Taylor@usdoj.gov

                       Counsel for Individual Capacity Defendants
                                     29
Case 1:21-mc-00001-CBK Document 11 Filed 06/09/21 Page 30 of 30 PageID #: 86




    CERTIFICATE OF COMPLAINCE W ITH TYPE-VOLUME LIMITATION

      The undersigned counsel hereby certifies that this brief complies with the

word-count limitation in D.S.D. Civ. LR 7(B)(1) because the brief does not

exceed 12,000 words. This certification is made in reliance on the word count

of the Microsoft Word software used to prepare the brief, which indicates that

the word-count volume is 7,535 words, including any headings and footnotes

in the body of the brief.


                                     /s/Joshua E. Gardner




                                       30
